Name: 2000/448/EC: Commission Decision of 5 July 2000 amending Decision 1999/187/EC on the clearance of the accounts presented by the Member States in respect of the expenditure for 1995 of the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) (notified under document number C(2000) 1813) (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: budget;  Europe;  EU finance;  accounting; NA
 Date Published: 2000-07-19

 Avis juridique important|32000D04482000/448/EC: Commission Decision of 5 July 2000 amending Decision 1999/187/EC on the clearance of the accounts presented by the Member States in respect of the expenditure for 1995 of the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) (notified under document number C(2000) 1813) (Only the French and Dutch texts are authentic) Official Journal L 180 , 19/07/2000 P. 0046 - 0048Commission Decisionof 5 July 2000amending Decision 1999/187/EC on the clearance of the accounts presented by the Member States in respect of the expenditure for 1995 of the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF)(notified under document number C(2000) 1813)(Only the French and Dutch texts are authentic)(2000/448/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy(1), as last amended by Regulation (EC) No 1287/95(2), and in particular Article 5(2) thereof,After consulting the Committee of the European Agricultural Guidance and Guarantee Fund,Whereas:(1) Before the Commission determines a financial correction within the framework of a decision on the clearance of accounts, the Member State must be able, if it wishes, to seek recourse to the conciliation procedure established by Decision 94/442/EC of 1 July 1994 setting up a conciliation procedure in the context of the clearance of the accounts of the European Agricultural Guidance and Guarantee Fund (EAGGF) Guarantee Section(3). In that case it is necessary that the Commission should examine, prior to its decision, the report drawn up by the conciliation body. The time limits laid down for that procedure had not expired, for all the eligible corrections, on the date of adoption of Commission Decision 2000/197/EC amending Decision 1999/187/EC on the clearance of the accounts presented by the Member States in respect of the expenditure for 1995 of the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF)(4), which has amended Decision 1999/187/EC of 3 February 1999 on the clearance of the accounts presented by the Member States in respect of the expenditure for 1995 of the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF)(5). Decisions 1999/596/EC and 2000/197/EC did not cover the corresponding amounts of expenditure declared by the Member States concerned in respect of 1995. The conciliation procedure has been completed for all of the financial corrections concerned. As a result, the expenditure relating thereto should be cleared by this Decision.(2) Article 8 of Regulation (EEC) No 729/70 provides that the financial consequences arising from irregularities or negligence are not to be borne by the Community if they are the result of irregularities or negligence attributable to administrative authorities or other bodies of the Member States. Some of those financial consequences which cannot be borne by the Community budget should be included within the scope of this Decision.(3) This Decision is without prejudice to any financial consequences which may be determined in any subsequent clearance of accounts in respect of State aid or infringements for which the procedures initiated under Articles 88 and 226 of the Treaty are now in progress or were terminated after 15 May 2000.(4) This Decision is without prejudice to any financial consequences drawn by the Commission, during a subsequent accounts clearance procedure, from current investigations under way at the time of this Decision, from irregularities within the meaning of Article 8 of Regulation (EEC) No 729/70 or from judgments of the Court of Justice in cases pending on 15 May 2000 and relating to matters covered by this Decision,HAS ADOPTED THIS DECISION:Article 1The sections of the Annex to Decision 1999/187/EC relating to Belgium are replaced by the Annex to this Decision.Article 2The additional amount of BEF 50763827 arising under point 3 of the Annex and chargeable by virtue of this Decision are to be taken into account as part of the expenditure referred to in Article 4(1) of Commission Regulation (EC) No 296/96 for the month of July 2000.Article 3This Decision is addressed to the Kingdom of Belgium.Done at Brussels, 5 July 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 94, 28.4.1970, p. 13.(2) OJ L 125, 8.6.1995, p. 1.(3) OJ L 182, 16.7.1994, p. 45.(4) OJ L 61, 8.3.2000, p. 15.(5) OJ L 61, 10.3.1999, p. 37.ANNEXBELGIUM>TABLE>